id office uilc cca-161134-10 number release date from --------------------- sent date am to --------------- cc ------------------------------------------------------------- subject reporter query - health_fsa distribution funding -----------the tax law requires that the entire amount be available for the entire period of coverage even if no amounts have yet been contributed to the account generally the period of coverage is the calendar_year so for example if you elected on date to have dollar_figure deducted over the course of into your fsa you would be entitled to the entire dollar_figure for medical_expenses incurred beginning on date even if no amounts had been deducted from your compensation at that point the reason is that fsas are supposed to be a type of insurance that is the reason they get special tax benefits if you bought a health insurance_policy with a dollar_figure limit that is in effect for a year you would be entitled to the entire dollar_figure for medical_expenses incurred at any time during the year even if your premiums were being paid monthly over the course of the year if the employee terminates during the year the employee may lose coverage for the rest of the year unless he or she is entitled to and elects cobra but there is no tax on the amount distributed to pay for medical_expenses conversely if the employee stays for the year and puts the entire dollar_figure into the fsa but does not incur dollar_figure in medical_expenses the employee gets no deduction for the amount by which the contributions to the fsa exceeded the distributions again this is like insurance
